t c memo united_states tax_court kathy lorraine stolkin petitioner v commissioner of internal revenue respondent docket no filed date kathy lorraine stolkin pro_se steven m roth for respondent memorandum findings_of_fact and opinion kroupa judge this case arises from a request for relief from joint_and_several_liability under sec_6015 for the year respondent denied petitioner’s request for relief and petitioner timely filed a petition the issue for decision all section references are to the internal_revenue_code unless otherwise indicated is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 we hold that she is not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in california at the time she filed the petition petitioner married mr stolkin in they had one son in and a second son in the stolkins enjoyed a relatively lavish lifestyle with live-in maids as well as pool and grounds help mr stolkin earned over dollar_figure a year as a pilot for federal express formerly known as the flying tigers and had separate trust fund and oil income the stolkins’ only bank account was a joint checking account into which mr stolkin would transfer funds petitioner paid all the household expenses from the joint checking account in addition she would pay all the invoices for any items mr stolkin had purchased petitioner admitted that mr stolkin was a compulsive spender and a shopaholic she worried about his spending because she knew that they did not have the income to cover all their expenses and his purchases mr stolkin purchased guns a gun safe a customized motor home and at one point purchased a new truck every few months he made no efforts to conceal his excessive purchases from petitioner the stolkins experienced financial difficulties because their expenses generally exceeded their income the couple sold their dollar_figure million beverly hills home in and relocated to a dollar_figure home in ojai california to reduce costs they used dollar_figure of the proceeds from the beverly hills sale as a down payment and thus had dollar_figure of equity in the ojai house the house was titled in the names of both petitioner and mr stolkin the stolkins continued to experience financial difficulties after their move to ojai mr stolkin’s spending habits exacerbated the stolkins’ financial problems and strained their marriage the couple received a dollar_figure distribution from mr stolkin’s individual_retirement_account ira in and petitioner was aware of this she discussed the distribution with mr stolkin before they received the money and she used the money to pay the expenses that were necessary to maintain the comfortable lifestyle to which the stolkins had grown accustomed the stolkins’ marriage seemed to be plagued with financial problems however and eventually they filed for bankruptcy in date mr stolkin continued to fail to make mortgage payments and the stolkins’ ojai home was foreclosed after the stolkins filed a joint federal_income_tax return for on date approximately months after filing bankruptcy the return for showed an dollar_figure tax underpayment that was attributable in part to the dollar_figure ira distribution petitioner knew that there was an underpayment for which she was liable but petitioner did not assist with preparation of the return nor did she discuss the return with mr stolkin the stolkins divorced in date the california divorce court ordered mr stolkin to pay petitioner dollar_figure in monthly spousal support and a separate amount for child_support petitioner was earning dollar_figure per month in wages at that time in addition petitioner received half of her husband’s federal express pension and will be entitled to between dollar_figure and dollar_figure per month from the pension when she reaches the age of 59½ in mr stolkin also agreed to hold petitioner harmless from the federal_income_tax liability for as part of the divorce settlement petitioner filed a request for sec_6015 relief of dollar_figure in claiming that a denial of relief would be inequitable and would impose undue_hardship on her petitioner asserted that most of the tax_liability was attributable to her the stolkins were granted two extensions for filing the return for ex-husband’s separate_property and that at the time the return was filed petitioner reasonably believed her ex-husband would pay the tax petitioner further asserted that it would be inequitable to hold her liable for the underpayment when her ex- husband earned far more than petitioner’s dollar_figure salary and when petitioner had mortgage payments to make while her ex-husband lived in property owned by his mother at the time she filed the request for relief petitioner owned a town house valued at dollar_figure with dollar_figure in equity and leased a bmw at dollar_figure per month petitioner was also attending law school respondent denied petitioner’s request for relief and petitioner filed a stand-alone petition to this court petitioner failed to timely file a return for petitioner’s ex-husband has not filed a tax_return for the past years opinion we are asked to decide whether respondent erred in denying petitioner relief from an unpaid tax_liability that was reported some short months after the stolkins filed for bankruptcy petitioner argues that although she was aware there was an underpayment she reasonably believed that mr stolkin would pay the underpayment as the taxes had always been paid in the past petitioner further argues that it is inequitable to hold her liable when the underpayment was attributable to her ex-husband and her ex-husband had the means to pay it only sec_6015 applies as this case involves an underpayment of taxes shown on a joint_return for the commissioner has the discretion to relieve the spouse or former spouse of joint liability if taking into account all the facts and circumstances it is inequitable to hold that spouse liable for any deficiency or unpaid tax sec_6015 sec_1 a income_tax regs we begin with whether we have jurisdiction this court has jurisdiction to determine whether sec_6015 relief is warranted after a request for relief has been denied by the commissioner see sec_6015 the court may consider evidence outside the administrative record when determining whether relief should be granted porter v commissioner t c __ the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under sec_6015 see revproc_2003_61 2003_2_cb_296 the married taxpayers who elect to file a joint_return are jointly and severally liable for the entire tax due see sec_6013 a spouse or former spouse may petition the commissioner for relief from joint_and_several_liability in certain circumstances see sec_6015 in cases involving an underpayment_of_tax as here sec_6015 and c does not apply but equitable relief may be available under subsec f sec_1_6015-4 income_tax regs revproc_2003_61 sec_2 2003_2_cb_296 requesting spouse must meet seven threshold conditions before the commissioner will consider a request for relief revproc_2003_61 sec_4 c b pincite the parties agree that petitioner has met the preliminary requirements for relief i safe_harbor for sec_6015 relief we now turn to whether petitioner satisfies the three conditions of a safe_harbor under sec_6015 that the commissioner has established see gonce v commissioner tcmemo_2007_328 billings v commissioner tcmemo_2007_234 revproc_2003_61 sec_4 c b pincite equitable relief will ordinarily be granted if the requesting spouse fulfills all three conditions of the safe_harbor the parties agree that petitioner satisfies the condition that she is no longer married to mr stolkin id sec_4 a in dispute is whether a petitioner at the time of signing the return had no knowledge or reason to know that mr stolkin would not pay the tax_liability and b petitioner would suffer economic hardship if relief is not granted see id sec_4 b and c we address these two conditions in turn to determine whether petitioner comes within the safe_harbor a petitioner had knowledge or reason to know that mr stolkin would not pay the liability respondent argues that it was not reasonable for petitioner to think that mr stolkin would pay the tax only months after filing for bankruptcy we agree petitioner had reason to believe at the time she signed the return that her ex-husband would not pay the joint income_tax_liability moreover we have consistently found that a requesting spouse’s knowledge of the couple’s financial difficulties deprives the requesting spouse of reason to believe that his or her ex-spouse will pay the tax_liability gonce v commissioner supra butner v commissioner tcmemo_2007_136 the stolkins’ financial difficulties throughout their year marriage should have put petitioner on notice that mr stolkin would not pay the tax_liability mr stolkin did not hide his shopaholic tendencies from petitioner moreover petitioner was aware that the couple’s expenses exceeded their income because she paid the household expenses and all the bills including bills for mr stolkin’s toys we agree with respondent that petitioner’s testimony that she believed her ex- husband would pay the tax_liability is disingenuous given petitioner’s knowledge of the stolkins’ financial difficulties and her ex-husband’s financial irresponsibility we also reject petitioner’s argument that it was reasonable for her to assume that mr stolkin would pay the tax_liability with the dollar_figure of equity they had in the ojai house first the relevant date for determining the requesting spouse’s knowledge is the time at which he or she signs the tax_return see revproc_2003_61 sec_4 b second any refinancing would have to have involved petitioner because her name was on the title to the ojai property petitioner did not provide any evidence that she assisted her ex-husband with obtaining a home equity loan moreover mr stolkin’s history of spending beyond the couple’s means belies petitioner’s alleged belief we therefore find that petitioner had reason to know at the time she signed the return that her ex-husband would not pay the joint tax_liability b petitioner will not suffer economic hardship if relief is denied we now address whether petitioner will suffer economic hardship if relief is denied we find that she will not a denial of sec_6015 relief imposes economic hardship if it prevents the requesting spouse from being able to pay his or her reasonable basic living_expenses butner v commissioner supra sec_301_6343-1 proced admin regs reasonable basic living_expenses are based on the taxpayer’s circumstances but do not include amounts needed to maintain a luxurious standard of living sec_301_6343-1 proced admin regs relevant circumstances include the taxpayer’s age ability to earn an income number of dependents and status as a dependent sec_301_6343-1 proced admin regs the amount of property available to satisfy the taxpayer’s expenses is also a relevant factor butner v commissioner supra sec_301_6343-1 proced admin regs petitioner was receiving dollar_figure in monthly spousal support and dollar_figure per month in salary at the time she filed the request for relief in the amount of dollar_figure petitioner had assets available to satisfy the tax_liability including a dollar_figure townhouse with dollar_figure of equity and an interest in her ex- husband’s pension petitioner’s monthly expenses included dollar_figure monthly lease payments on a bmw furthermore respondent determined that based on petitioner’s spousal support and salary petitioner had monthly disposable income of dollar_figure which could have been applied to the tax_liability petitioner argues that she would suffer economic hardship if she were held liable for the joint tax_liability but her husband would not petitioner argues that her ex-husband unlike her has no monthly housing expense because he lives in a place owned by his mother in addition he earns much more than petitioner we find these factors irrelevant this court was not asked to decide who should bear the burden of the tax_liability instead our focus is on whether petitioner is entitled to relief from the liability we find that petitioner had the means to make monthly payments to reduce the tax_liability and that denying her relief will not impose economic hardship on her ii balancing test for determining whether sec_6015 equitable relief would be appropriate when a requesting spouse fails to satisfy the safe_harbor conditions the commissioner may determine through a balancing test whether equitable relief is appropriate the commissioner has listed relevant positive neutral and negative factors to be weighed by the commissioner in determining relief see revproc_2003_61 sec_4 c b pincite the factors include whether the requesting spouse had knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability would suffer economic hardship if relief were denied complied with income_tax laws in years after the year at issue received significant economic benefit from the items giving rise to the liability was abused by the nonrequesting spouse and was in poor health when signing the return or requesting relief and whether the nonrequesting spouse had a legal_obligation to pay the outstanding liability id sec_4 the list is nonexhaustive and no single factor is determinative id we address each of the factors in turn a knowledge that petitioner’s ex-spouse would not pay the liability we have already explained our finding that petitioner did not have reason to believe that her ex-husband would pay the tax_liability this factor weighs against relief b economic hardship we have already explained our finding that a denial of relief would not impose economic hardship on petitioner this factor weighs against relief c compliance with tax laws after petitioner admits that she failed to timely file a return for this factor weighs against relief petitioner urges us to consider her compliance with tax laws in comparison with her ex-husband’s failure to comply with tax laws for the past years we find petitioner’s ex-husband’s lack of compliance to be irrelevant it does not shift the balance in favor of relief d economic benefit from items giving rise to liability a significant benefit for purposes of sec_6015 is any benefit in excess of normal support sec_1_6015-2 income_tax regs respondent concedes that there is no evidence that petitioner benefited significantly from the unpaid tax_liability we agree with respondent and find this factor weighs in favor of relief e abuse by nonrequesting spouse petitioner argues that her ex-husband’s financial irresponsibility constituted a form of emotional abuse against petitioner we have indicated however that nonphysical abuse will weigh in favor of relief only where it is severe enough to incapacitate a requesting spouse in the same manner he or she would be incapacitated by physical abuse nihiser v commissioner tcmemo_2008_135 there is no evidence that petitioner’s ex-husband’s spending incapacitated petitioner to that extent or that his spending was greater in than when their marriage began we find this factor to be neutral f poor health petitioner did not allege that she was in poor health when she signed the petition respondent determined that this factor is neutral and we have no information to find otherwise g nonrequesting spouse’s legal_obligation to pay liability petitioner argues that she should be relieved of liability for the tax underpayment because the divorce agreement specifically required her ex-spouse to pay the underpayment for respondent does not question the validity of the california court order a legal_obligation to pay is not a persuasive factor in favor of relief however if the requesting spouse had reason to believe upon entering the agreement that it would not be upheld by the nonrequesting spouse revproc_2003_61 sec_4 a iv c b pincite petitioner was aware of her ex-husband’s tendency to spend beyond his means we find that petitioner had reason to believe at the time the divorce agreement was issued in that her ex-husband would not pay the underpayment thus petitioner’s ex-husband’s legal_obligation under the divorce agreement does not weigh in favor of relief we agree with respondent that mr stolkin’s legal_obligation to pay the tax_liability is a neutral factor h additional factors cited by petitioner petitioner cites two additional factors that we do not find to be persuasive first petitioner argues that it is inequitable to deny her relief because the underpayment is attributable in part to the separate_property of her ex-husband petitioner was aware of the underpayment and agreed to joint_and_several_liability with mr stolkin when she signed the return however and she could have filed a married filing separate_return petitioner argues further that the ira distribution was the separate_property of mr stolkin we agree with respondent that the ira distribution became community_property once it was commingled in the stolkins’ joint checking account see 127_tc_1 we find these additional factors to be neutral iii conclusion after taking into account all the facts and circumstances presented we find that petitioner is not entitled to equitable relief under sec_6015 to reflect the foregoing decision will be entered for respondent
